Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 14, 18-26, and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 14, and 18, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-16, dated 1/18/2021) were persuasive and overcome the 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a method for order fulfillment, the method comprising:
storing items in bins located along at least a first side of a first aisle;
moving a first guided vehicle horizontally along the first aisle;
sequentially conveying, along a first horizontal tote path that runs parallel to the first side of the first aisle, each individual tote of a first sequence of totes moving to the first guided vehicle;
conveying vertically each tote of the first sequence of totes to a plurality of vertical locations, each of the plurality of locations being at different heights next to the first guided vehicle,
wherein the first sequence of totes includes a first tote and a second tote, wherein the conveying vertically includes moving the second tote from a first vertical location of the plurality of vertical locations to a second vertical location of the plurality of vertical locations while the first tote remains stationary;
sequentially picking items to be picked from the bins and stowing the picked items in the first sequence of totes;
conveying horizontally, along the first aisle, the first sequence of totes moving away from the first guided vehicle to an end of the first aisle; and
collecting the picked items from the first sequence of totes into shipping containers for shipment to customers.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 14 recites limitations that include an apparatus comprising:
an automatically guided vehicle (AGV) that carries a human picker within a safety cage coupled to the AGV; and
a holder attached to the AGV,
wherein the holder holds a plurality of totes,
wherein the holder includes a first vertical tote-conveyor system operatively coupled to the AGV and configured to convey vertically each tote of the plurality of totes to a plurality of vertical locations,
wherein each of the plurality of vertical locations of the first vertical tote-conveyor system is at a different height relative to the AGV,
wherein the plurality of totes includes a first tote and a second tote, wherein the first vertical tote-conveyor system is further configured to move the second tote from a first vertical location of the plurality of vertical locations to a second vertical location of the plurality of vertical locations while the first tote remains stationary,
wherein the AGV moves to a successive plurality of inventory stock bins so the human picker successively retrieves each of a plurality of stock items from the stock bins and places the respective items in preselected ones of the plurality of totes based on a customer shipment order.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 18 recites limitations that include an apparatus for order fulfillment from stored items in a plurality of bins located along at least a first side of a first aisle, the apparatus comprising:
a first guided vehicle configured to move horizontally along the first aisle;
a first horizontal tote-conveyor system positioned along a first horizontal tote path that runs parallel to the first side of the first aisle,
wherein the horizontal tote-conveyor system sequentially moves each individual tote of a first sequence of totes to the first guided vehicle;
a first vertical tote-conveyor system operatively coupled to the first guided vehicle and configured to convey vertically each tote of the first sequence of totes to a plurality of vertical locations,
wherein each of the plurality of locations of the first vertical tote-conveyor system is at a different height relative to the first guided vehicle,
wherein the first sequence of totes includes a first tote and a second tote, wherein the first vertical tote-conveyor system is further configured to move the second tote from a first vertical location of the plurality of vertical locations to a second vertical location of the plurality of vertical locations while the first tote remains stationary; and
a first picker platform operatively coupled to the first guided vehicle and configured to moves to one of a plurality of vertical positions to facilitate the movement of picked items from the plurality of bins to stow in the first sequence of totes;
wherein the first horizontal tote-conveyor system moves the first sequence of totes away from the first guided vehicle to a first end of the first aisle.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 32 recites limitations that include an apparatus for order fulfillment from stored items in a plurality of bins located along at least a first side of a first aisle, the apparatus comprising:
a first guided vehicle configured to move horizontally along the first aisle;
a first horizontal tote-conveyor system positioned along a first horizontal tote path that runs parallel to the first side of the first aisle,
wherein the horizontal tote-conveyor system moves a first sequence of totes to the first guided vehicle;
a first vertical tote-conveyor system operatively coupled to the first guided vehicle and configured to convey vertically each tote of the first sequence of totes to a plurality of vertical locations,
wherein each of the plurality of locations of the first vertical tote-conveyor system is at a different height relative to the first guided vehicle;
a first picker platform operatively coupled to the first guided vehicle and configured to moves to one of a plurality of vertical positions to facilitate the movement of picked items from the plurality of bins to stow in the first sequence of totes;
wherein the first horizontal tote-conveyor system moves the first sequence of totes away from the first guided vehicle to a first end of the first aisle.  
a second vertical tote-conveyor system operatively coupled to the first guided vehicle and configured to convey vertically each tote of the first sequence of totes to a plurality of vertical locations,
wherein each of the plurality of locations of the second vertical tote-conveyor system is at a different height relative to the first guided vehicle; and
a horizontal tote-transfer mechanism operatively coupled to the first guided vehicle and configured to move each tote of the first sequence of totes between the first vertical tote-conveyor system and the second vertical tote-conveyor system,
wherein the first sequence of totes includes a first tote and a second tote,
wherein the first vertical tote-conveyor system is further configured to move the second tote from a first vertical location of the plurality of vertical locations to a second vertical location of the plurality of vertical locations while the first tote remains vertically stationary at a third vertical location on the second vertical tote-conveyor system.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        March 4, 2021